Case: 14-15200   Date Filed: 06/02/2015   Page: 1 of 2


                                                      [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 14-15200
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 3:12-cr-00175-TJC-JBT-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

LARRY ANDREWS,
a.k.a. Little Larry,
a.k.a. "L",

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (June 2, 2015)

Before WILLIAM PRYOR, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-15200     Date Filed: 06/02/2015   Page: 2 of 2


      Valerie Linnen, appointed counsel for Larry Andrews in this direct criminal

appeal, has filed a motion to withdraw from further representation of the appellant

and filed a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Andrews’s convictions and

sentences are AFFIRMED.




                                         2